USCA11 Case: 20-11185   Date Filed: 03/11/2021   Page: 1 of 13



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11185
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-04731-CAP

ODIE GRAY,

                                             Plaintiff-Appellant,



                                 versus


DELOITTE LLP,
DELOITTE & TOUCHE LLP,

                                             Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 11, 2021)

Before NEWSOM, LAGOA, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-11185         Date Filed: 03/11/2021       Page: 2 of 13



       Odie Gray, proceeding pro se, appeals the district court’s grant of summary

judgment in favor of Deloitte LLP and Deloitte & Touche LLP (Deloitte) on his

claims of racial discrimination and retaliation, in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2(a), 2000e-3(a), and 42

U.S.C. § 1981. Gray asserts multiple issues on appeal, which we address in turn.

After review,1 we affirm the district court.

                                         I. DISCUSSION

A. Direct Evidence of Discrimination

       Gray asserts the district court erred in applying the framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973) instead of the framework of Village

of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252

(1977). He contends the district court ignored direct evidence of discrimination he

provided.

       As an initial matter, the district court did not err in refusing to analyze

Gray’s claims using the factors in Arlington Heights because that case is applicable

only to equal protection claims based on legislative action. See Hillcrest Prop.,

LLP v. Pasco Cty., 915 F.3d 1292, 1300 (11th Cir. 2019).



       1
           We review a district court’s grant of summary judgment de novo, viewing the evidence
in the light most favorable to the non-moving party. Brooks v. Cnty. Comm’n of Jefferson Cnty.,
446 F.3d 1160, 1161-62 (11th Cir. 2006). Title VII claims and 42 U.S.C. § 1981 claims are
evaluated using the same analytical framework. Standard v. A.B.E.L. Servs., 161 F.3d 1318,
1330 (11th Cir. 1998).
                                               2
          USCA11 Case: 20-11185       Date Filed: 03/11/2021    Page: 3 of 13



      A plaintiff may establish a Title VII claim through the introduction of direct

or circumstantial evidence. Dixon v. The Hallmark Cos., 627 F.3d 849, 854 (11th

Cir. 2010). Direct evidence is evidence which, if believed, would prove the

existence of a fact in issue without inference or presumption. Jones v. Gulf Coast

Health Care of Del., LLC, 854 F.3d 1261, 1270-71 (11th Cir. 2017). Remarks

unrelated to the decision-making process are not direct evidence of discrimination.

Standard v. A.B.E.L. Servs., 161 F.3d 1318, 1330 (11th Cir. 1998). Absent direct

evidence, we employ the McDonnell Douglas analytical framework. Bryant v.

Jones, 575 F.3d 1281, 1307 (11th Cir. 2009).

      The district court did not err in applying the McDonnell Douglas burden

shifting framework because Gray relied solely on circumstantial evidence in

support of his discrimination claims. See Bryant, 575 F.3d at 1307. The only

evidence Gray argues constituted direct evidence of discrimination is: (1) the fact

that a white female without prior cyber-security or management experience worked

in a supervisory capacity over him even though he was more qualified to work as a

supervisor, (2) a comment made by one of his supervisors that “all black people

look alike,” and (3) a historical pattern of racial discrimination by Deloitte.

      The fact a white female without prior experience was working in a

supervisory capacity over Gray is not direct evidence of discrimination because it

is not evidence which, if believed, would prove the existence of a fact in issue


                                           3
         USCA11 Case: 20-11185        Date Filed: 03/11/2021   Page: 4 of 13



without inference or presumption. See Jones, 854 F.3d at 1270-71. Using this fact

as evidence of discrimination requires the inference that she was promoted over

him because she is white and he is not; thus, because this evidence requires an

inference to support his claim of discrimination it is not direct evidence. See id.

Second, the comment by a supervisor does not qualify as direct evidence of

discrimination because it does not relate to the decision-making process regarding

the allegedly discriminatory actions taken by Deloitte—the negative performance

reviews, a decrease in assigned work, and lack of credit for projects he

conceptualized. See Standard, 161 F.3d at 1330. Using this statement as evidence

of discrimination requires multiple inferences that: (1) the supervisor held

negative opinions of African Americans’ work performance, in addition to his

belief that all African Americans look alike, and (2) that negative opinion

influenced him in rating Gray, assigning work to him, or assigning credit for

projects. Lastly, Gray’s evidence of Deloitte’s purported historical pattern of racial

discrimination is not direct evidence because it requires the inference that the

employer, consistent with the historical pattern, continues to discriminate based on

race. Accordingly, because all the evidence Gray points to as direct evidence

merely suggests—rather than directly proves—discrimination on the part of

Deloitte, the court did not err in concluding it was circumstantial evidence and

applying the McDonnell Douglas framework.


                                          4
         USCA11 Case: 20-11185         Date Filed: 03/11/2021   Page: 5 of 13



B. Prima Facie Case and Pretext

      Gray contends the district court erred in granting summary judgment in

favor of Deloitte on his retaliation and discrimination claims because he

established prima facie cases and also argued, in reply, that he established pretext.

      Under the McDonnell Douglas framework, a plaintiff must first make out a

prima facie case. Holland v. Gee, 677 F.3d 1047, 1055 (11th Cir. 2012). A

plaintiff may establish a prima facie case of retaliation by presenting evidence

showing that: (1) he engaged in protected conduct, (2) he suffered an adverse

employment action, and (3) there is a causal connection between the protected

conduct and the adverse employment action. Pennington v. City of Huntsville, 261

F.3d 1262, 1266 (11th Cir. 2001). A plaintiff establishes a prima facie case of race

discrimination by showing, among other things, that he was: (1) subject to an

adverse employment action and (2) treated differently than a similarly situated

employee outside his protected class. Knight v. Baptist Hosp. of Miami, Inc., 330

F.3d 1313, 1316 (11th Cir. 2003). If the plaintiff establishes a prima facie case,

the employer then has the burden of production to articulate a legitimate reason for

its actions. Holland, 677 F.3d at 1055. If the employer satisfies its burden, thus

rebutting the presumption, the plaintiff must then offer evidence that the

employer’s reason is pretextual. Id.




                                           5
          USCA11 Case: 20-11185        Date Filed: 03/11/2021    Page: 6 of 13



      Even assuming Gray established a prima facie case of retaliation or

discrimination, we affirm the district court’s grant of summary judgment in favor

of Deloitte because Gray has failed to properly challenge on appeal one of the

grounds on which the district court based its judgment—specifically, that he failed

to show Deloitte’s legitimate reasons for its actions were pretexts for

discrimination or retaliation. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d

678, 680 (11th Cir. 2014) (stating to obtain reversal of a district court judgment

that is based on multiple, independent grounds an appellant must convince us that

every stated ground for the judgment against him is incorrect, and when an

appellant fails to properly challenge on appeal one of the grounds on which the

district court based its judgment, he is deemed to have abandoned any challenge of

that ground). Gray failed to argue the issue of pretext in his initial brief’s

argument section. While he argued in his reply brief that he had proven pretext,

raising an issue in reply is not sufficient for this Court to address its merits even if

the party is pro se. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)

(stating although we liberally construe the pleadings of pro se litigants, issues that

a pro se litigant has not clearly raised on appeal are still deemed abandoned and we

will not address arguments raised for the first time in a reply brief). And, while

Gray cited to and quoted law discussing pretext in his initial brief in support of

other arguments, he never argued the district court’s pretext determinations were


                                            6
          USCA11 Case: 20-11185       Date Filed: 03/11/2021    Page: 7 of 13



erroneous. Therefore, he has abandoned any challenge to the court’s pretext

determination. See Sapuppo, 739 F.3d at 680; Timson, 518 F.3d at 874.

      Alternatively, Gray has abandoned any challenge to the district court’s

conclusion that he failed to establish a prima facie case of retaliation by failing to

properly challenge on appeal one of the grounds on which the district court based

its judgment—specifically, that he failed to satisfy the causal connection element.

See Sapuppo, 739 F.3d at 680; Pennington, 261 F.3d at 1266. The district court

found that he had failed to establish a prima facie case because he did not show he

engaged in protected conduct and because, even if he did prove he engaged in

protected conduct, he did not establish a causal connection between the conduct

and the adverse actions taken by Deloitte. On appeal, Gray argues only the court

erred in finding he had not established a prima facie case of retaliation because he

had engaged in protected activity, or at the very least conduct that should be

protected. However, he has failed to argue he satisfied the causal element in his

initial brief’s argument section.

      Gray has also waived any challenge to the district court’s conclusion that he

failed to establish a prima facie case of discrimination because he failed to identify

a similarly situated comparator. The district court found that Gray failed to

establish a prima facie case of discrimination because: (1) he failed to establish a

sufficiently adverse employment action and (2) he failed to identify a similarly


                                           7
         USCA11 Case: 20-11185        Date Filed: 03/11/2021   Page: 8 of 13



situated comparator. He raised four objections to the magistrate judge’s report and

recommendation, arguing: (1) the magistrate judge did not consider the evidence

in a light most favorable to him, (2) the magistrate judge validated conjecture from

Deloitte regarding how its review process should work instead of requiring

evidence of how it actually worked, (3) that negative performance reviews do

constitute an adverse employment action, and (4) the magistrate judge failed to

consider the negative performance reviews in the context of his other claims.

Gray, after being warned of the consequences for failing to object, did not object to

the magistrate judge’s conclusion that he failed to establish a prima facie case of

discrimination because he failed to identify a similarly situated comparator.

Therefore, he has waived any challenge to that conclusion on appeal. See 11th Cir.

R. 3-1 (stating a party who fails to object to a magistrate judge’s findings or

recommendations in a report and recommendation “waives the right to challenge

on appeal the district court’s order based on unobjected-to factual and legal

conclusions if the party was informed of the time period for objecting and the

consequences on appeal for failing to object”).

C. Extension to Respond to Motion for Partial Summary Judgment

      Gray argues his prior counsel moved to amend his motion for partial

summary judgment to correct dates that would not impact Deloitte’s response, but

Deloitte used Gray’s motion to amend to make legally significant changes to its


                                          8
           USCA11 Case: 20-11185          Date Filed: 03/11/2021      Page: 9 of 13



prior submission which the court allowed without considering how doing such

could prejudice Gray. He also argues the magistrate judge abused his discretion in

granting Deloitte an extension to file its response and cross motion without

considering how the extension would prejudice Gray.

       We are required to examine our jurisdiction, which we review de novo.

United States v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). Generally, we have

jurisdiction over appeals from final orders of the district court, and a party must

raise all claims of error in a single appeal following the final judgment on the

merits. See 28 U.S.C. § 1291; Flanagan v. United States, 465 U.S. 259, 263

(1984). However, “[t]he law is settled that [we] are without jurisdiction to hear

appeals directly from federal magistrates.” United States v. Renfro, 620 F.2d 497,

500 (5th Cir. 1980).2 An appeal from the final judgment does not bring up for

review an interlocutory order by a magistrate judge that was not objected to or

brought to the attention of the district court, as it would otherwise constitute a

direct appeal from a magistrate judge’s order to us. United States v. Schultz, 565

F.3d 1353, 1359-61 (11th Cir. 2009).

       Gray did not appeal the complained of magistrate judge’s orders to the

district court, which has deprived us of jurisdiction to hear his arguments that the


       2
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.
                                               9
         USCA11 Case: 20-11185       Date Filed: 03/11/2021    Page: 10 of 13



district court erred in granting Deloitte an extension to respond to, and

cross-motion on, his motion for partial summary judgment on his retaliation claims

and in allowing Deloitte to amend its response. See Schultz, 565 F.3d at 1359.

Accordingly, we dismiss this portion of Gray’s appeal for lack of jurisdiction.

D. Granting Motion for Partial Summary Judgment before End of Discovery

      Gray asserts the district court erred in granting Deloitte’s motion for partial

summary judgment on his retaliation claims before the end of discovery.

      Gray raised four objections to the magistrate judge’s report and

recommendation on his retaliation claims, objecting to the conclusions that: (1) he

had not provided direct evidence of retaliation, (2) evidence disclosed in an EEOC

mediation does not fall under the protected activity umbrella, (3) an e-mail he sent

could have reasonably led Deloitte to believe he had additional records, and (4) he

had failed to make a prima facie case because he did not establish a causal

connection between the mediation and his termination. He did not object to the

magistrate judge’s report and recommendation on the basis that it was improper to

grant summary judgment before the conclusion of discovery—after being warned

of the consequences for failing to object—therefore he has waived that argument

on appeal. See 11th Cir. R. 3-1.




                                          10
         USCA11 Case: 20-11185        Date Filed: 03/11/2021     Page: 11 of 13



E. Injunctive Relief

      Gray also contends the district court erred in not considering the

applicability of injunctive relief. The district court did not err in failing to sua

sponte consider the applicability of injunctive relief. Contrary to Gray’s assertion,

the record does not contain a request for injunctive relief. Gray’s complaint

requested declaratory relief, but did not mention injunctive relief. Further, the

docket does not contain a motion for injunctive relief. The district court did not err

in failing to consider granting Gray injunctive relief because he never moved for it.

F. Withdrawal of Attorney

      Gray asserts the district court violated his right to due process by allowing

his attorney to withdraw, in not appointing him a new attorney, and in failing to

investigate alleged discrepancies during the proceeding. “It is a cardinal rule of

appellate review that a party may not challenge as error a ruling invited by that

party.” FTC v. AbbVie Prods. LLC, 713 F.3d 54, 65 (11th Cir. 2013) (quotations

and alterations omitted).

      The right to procedural due process is violated if an individual is:

(1) deprived of a constitutionally protected interest (2) by government action

(3) without constitutionally adequate process. Grayden v. Rhodes, 345 F.3d 1225,

1232 (11th Cir. 2003). “[A]t a minimum, the Due Process Clause requires notice

and the opportunity to be heard incident to the deprivation of life, liberty or


                                           11
         USCA11 Case: 20-11185        Date Filed: 03/11/2021    Page: 12 of 13



property at the hands of the government.” Id. There is no constitutional right to

counsel in a civil case. Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999).

      The district court did not violate Gray’s right to procedural due process.

First, any potential error in allowing Gray’s counsel to withdraw was invited by

Gray’s express consent to the motion and request that the district court remove the

firm as his counsel of record, such that, he cannot challenge that ruling as

erroneous before us. See AbbVie Prods., 713 F.3d at 65. Second, the district

court’s failure to appoint him new counsel, or investigate into the adequacy of his

prior representation, did not run afoul of his right to due process because he was

not deprived of a constitutionally protected interest and he received

constitutionally adequate process. See Bass, 170 F.3d at 1320; Grayden, 345 F.3d

at 1232. Lastly, the clerk’s handling of his evidence and filings did not violate his

right to due process of the law because he was not deprived of a constitutionally

protected interest. See Grayden, 345 F.3d at 1232.

G. Motion for Reconsideration

      Finally, in reply, Gray contends the district court erred in not granting his

motion for reconsideration. Gray has failed to assert the issue of whether the

district court erred in denying his motion for reconsideration in his initial brief’s

argument section, thus, he has abandoned the claim and, even though he is pro se,

we will not address its merits. See Timson, 518 F.3d at 874. While he did argue in


                                           12
         USCA11 Case: 20-11185        Date Filed: 03/11/2021     Page: 13 of 13



his reply brief that his motion was improperly denied, raising an issue in reply is

not sufficient for us to address its merits, even if the party is pro se. See id.

Accordingly, we affirm the district court’s denial of his motion for reconsideration.

                                  II. CONCLUSION

      For the reasons stated above, we affirm the district court’s grant of summary

judgment in Deloitte’s favor and its denial of Gray’s motion for reconsideration.

We dismiss, for lack of jurisdiction, the portion of the appeal where Gray argues

the magistrate judge erred in granting Deloitte an extension of time and in allowing

Deloitte to amend its response.

      AFFIRMED IN PART AND DISMISSED IN PART.




                                           13